Exhibit 32.2 CERTIFICATION PURSUANT TO 19 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Z Trim Holdings, Inc. (the “Company”) on Form 10-Kfor the year ended December31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Brian Chaiken, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Brian Chaiken Brian Chaiken Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) April 10, 2012 A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to Z Trim Holdings, Inc. and will be retained by Z Trim Holdings, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
